DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13-19 and 21-27 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-11, 13-19 and 21-27 are:
Regarding claims 1-10, the prior art does not teach or fairly suggest in combination with the other claimed limitations a cable system comprising: a first cable coupled to the first side support, wherein the first cable repositionably couples the first side support to at least one of the one or more first side support sockets of the first side support, the one or more second side support sockets of the second side support, or a device; and a second cable coupled to the first side support, wherein the second cable repositionably couples the first side support to at least one of the one or more first side support sockets, the one or more second side support sockets, or a device.
Regarding claims 11 and 13-15, the prior art does not teach or fairly suggest in combination with the other claimed limitations a cable method for coupling one or more devices comprising further comprising a second cable of the first cable assembly to the second cable assembly; and coupling a fourth cable of the second cable assembly to a third cable assembly, wherein the third cable assembly is coupled to a third device.
Regarding claims 16-19 and 21-27, the prior art does not teach or fairly suggest in combination with the other claimed limitations a cable system comprising, a second device, wherein the second device is coupled to the first cable assembly; and a third device, wherein the third device is coupled to the second cable assembly; and further comprising a third cable assembly, wherein the third cable assembly is coupled to the second cable assembly.
These limitations are found in claims 1-11, 13-19 and 21-27, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3. 	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Application/Control Number: 16/493,129 Page 6 Art Unit: 2848 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


July 29, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848